Title: Monday August 28th 1780.
From: Adams, John Quincy
To: 


       This morning Pappa went out to take a walk and did not get back till about half after one o clock. At about two o clock Pappa went out to dine at Mr. Staphorst where I dined Some Time agone. At about half after four o clock Mr. McCrery came here with another Gentleman to see Pappa but not finding him they went away again. At about Six o clock Pappa got back to our lodgings. I received three Letters from Paris from my Schoolmates which Mr. McCrery brought with him.
      